DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 09 June 2021, the rejections for claims 4 and 5 provided by 35 U.S.C. 112(b) have been withdrawn due to cancellation and amendment, respectively. Claims 3 and 4 have been cancelled with the subject matter of former claim 3 being incorporated into currently amended claim 1.
New in this Office Action are an objection for claim 5, and rejections for claims 1-2, 5-6, and 9-10 provided by 35 U.S.C. 103 necessitated by amendment and clarity of the scope of the invention from the interview of 24 August 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 5 is objected to because the claim currently recites “The electrode of claim 3” where claim 3 has been cancelled and its subject matter incorporated into currently amended claim 1. The examiner suggests amending claim 5 to instead recite “The electrode of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (WO 2017188021 A1) in view of Chiang et al (US 2012/0244444 A1). Hereinafter referred to as Abe and Chiang.
Regarding claim 1, Abe discloses an electrode for a secondary battery (“electrode (positive electrode)” [0017], 10 Figs. 1 and 6), comprising:
a current collector (“current collector” [0017], 12 Fig. 1); and
an electrode active material layer (“electrode mixture layer” [0017], 11 Fig. 1) formed on one side or both sides of the current collector (“on one or both sides of a current collector” [0016]),
wherein a plurality of apertures that penetrate the current collector and the electrode active material layer are formed in a thickness direction (“a plurality of through holes penetrating from one side to the other” [0019], Fig. 1 which shows the positive electrode mixture layer 11 disposed on the current collector 12 and collectively comprise the plurality of through holes),
the plurality of apertures have a lateral cross-section of one or more selected from a group consisting of circular, oval, and polygonal cross-sectional shapes (120 Fig. 2 which indicates a through hole of the plurality of through holes and its circular cross-section) and have diameters between 100 µm and 5 mm (“The average diameter of the through-hole… is preferably 1 µm or more… and preferably 400 µm or less” [0035], and the example provided uses a “hole diameter of 150 µm” [0109] in which is within the claimed diameter range), and
the plurality of apertures are arranged in a pattern in which a unit pattern of their array is an equilateral triangle (Fig. 2 indicates that the plurality of through holes are arranged in a triangular unit pattern from each other, and “The distances from the through holes are all evenly 
Abe does not disclose that the electrode has an elongation of 0.3% to 1.0%.
	However, Chiang discloses a secondary battery (“battery” [0052]) comprising an electrode comprising a current collector (“Current collectors” [0052]) and an electrode active material layer (“a cathode” [0052]) formed on one side or both sides of the current collector (“electrically connected to the anode and the cathode, and current drawn from the battery using the current collectors” [0052]). Chiang teaches that the electrode has an elongation of 0.3% to 1.0% (“the electrode is selected to comprise a mixture of compounds, such compounds being selected to achieve a volumetric or linear differential strain of less than… about 1%, upon charging and discharging the battery” [0084]) such that the electrode may attain improved tolerance to electrochemical cycling induced mechanical damage ([0084]) including cracks, degradations, and peeling ([0079]), a retention of at least 50% of its initial storage capacity after multiple charge-discharge cycles ([0079]), and a prevention of fracture, disorder, and defect formation in the crystalline structure of the electrode upon being charged and discharged where the electrode undergoes different degrees of expansion or contraction as ions are added from an opposing electrode ([0080]).
	Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrode of the secondary battery of Abe in view of Chiang wherein the electrode has an elongation of 0.3% to 1.0%, in order to achieve an electrode of improved tolerance to electrochemical cycling induced mechanical damage including cracks, degradations, and peeling, that is able to retain at least 50% of its initial storage capacity after multiple charge-discharge cycles, and that avoids fracture, disorder, and defect formation in its crystalline structure upon 
Regarding claim 2, modified Abe discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the diameter of each of the plurality of apertures is 400 µm to 1 mm (“The average diameter of the through-hole… is preferably 1 µm or more… and preferably 400 µm or less” Abe [0035], which is an overlapping range to the claimed diameter range that MPEP 2144.05 (I), first paragraph, states there exists a prima facie case of obviousness).
Regarding claim 5, modified Abe discloses all of the limitations for the electrode as set forth in claim 1 above, wherein the unit pattern is an equilateral triangle (Fig. 2 indicates that the plurality of through holes are arranged in a triangular unit pattern from each other, and “The distances from the through holes are all evenly spaced” Abe [0029]), and an aperture interval in a longitudinal direction of sides of the unit patter of the equilateral triangle is 1 mm to 8 mm (“the distance between one through hole… and the other through hole closest to the through hole (the shortest circumferential distance between the two through holes) is 30 to 30 to It is preferably 1000 µm” Abe [0038], or 1 mm in which is an overlapping value to the claimed aperture interval range that MPEP 2144.05 (I), first paragraph, states there exists a prima facie case of obviousness).
Regarding claim 6, modified Abe discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the electrode is a positive electrode (“electrode (positive electrode)” Abe [0017], 10 Figs. 1 and 6 of Abe).
Regarding claim 9, modified Abe discloses a secondary battery (“lithium secondary battery” Abe [0119], 100 Abe Figs. 8 and 9) comprising a positive electrode, a negative 
wherein one or each of the positive electrode and the negative electrode are an electrode according to claim 1 (electrode (positive electrode)” Abe [0017], 10 Figs. 1 and 6 of Abe). 
Regarding claim 10, modified Abe discloses all of the limitations for the secondary battery as set forth in claim 9 above, and wherein among the positive electrode and the negative electrode, the positive electrode is the electrode (electrode (positive electrode)” Abe [0017], 10 Figs. 1 and 6 of Abe).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721